Case 4:19-cr-00566 Documenti Filed on 07/03/19 iT KeBerahe-r vs

“Ti DCT -ADDL\

Masta Res ERED: Cominal Comphunt
UNITED STATES DISTRICT COURT oe
for the aoaars eg o Yom

Southern District af Texas
epee
JUL 73 d0ig
United States of America
v.

Cause No David J, Bradley, Clerk of Court

——-H19-17 804

CRIMINAL COMPLAINT

Marquis Juwan Erskin

Dojesn hints:

|. the complainant in this case. state Ghat the following is true to the best ofimas knowledge and belief,

On or about the date(s) of June 18, 2019 inthe county of Harris inthe
Southern District of fexas . the defendantes) violated:
Code Section ONense Dexcripion
Tilte 18, Section 751 (a) Escape from the custody of the Attorney General or his authorized

representative. or from any institution. or facility in which he is confined by
direction of the Attorney General.

This criminal complaint is based on these facts:

See attached affidavit of Deputy U.S. Marshal Jason Gullingsrud

ov Continued on the attached sheet.

   
  

EPMA IRE SN SPgklaere

Jason Gullingsrud Deputy U.S. Marshal

: ; if
Printed nani aid tale

Sworn to before me and signed in my presence.

Date: 2-379

  

2 Tide

City and state: Houston, Texas

Rvinted napge gril title /
U 35 oY ro A 4
 

 

Case 4:19-cr-00566 Document 1 Filed on 07/03/19 in TXSD Page 2 of 3

AFFIDAVIT

This Affidavit is prepared in conjunction with the request for a complaint and arrest warrant for
Marquis Juwan Erskin, who escaped from the Leidel Sanction Center, located at 1819 Commerce Street,
Houston, Texas 77002, on June 18, 2019.

I, Jason Gullingsrud, having been duly sworn, declare under the penalty of perjury, and states:

1. That Iam a Deputy United States Marshal with the United States Marshals Service (DUSM) in Houston,
Texas and have been employed in this capacity since June 2003.

2. During my employment with the United States Marshals Service, I have conducted investigations related to
the escape of federal prisoners. I am currently assigned to the Gulf Coast Violent Offenders and Fugitive Task
Force. My primary responsibility as a member of the Task Force is to conduct fugitive investigations.

3. On October 17, 2018, Marquis Juwan Erskin was sentenced by the United States District Court to 21 months
and committed to United States Bureau of Prisons after pleading guilty to Felon in possession of a firearm.

4, On April 15, 2019 Marquis Juwan Erskin was furloughed from the custody of the Bureau of Prisons and
ordered to report to the Leidel Sanction Center located at, 1819 Commerce St., Houston, TX by 3:00 a.m. (CST)
on April 16, 2019. On April 16, 2019 at approximately 3:00 a.m. Marquis Juwan Erskin reported to the Leidel
Sanction Center in Houston Texas to serve the remainder of his federal sentence with a projected release date of
August 15, 2019. The Leidel Sanction Center is a privately operated halfway house, located in the Southern
District of Texas, and contracted by the United States Bureau of Prisons to house federal prisoners.

5. On June 18, 2019 at approximately 7:30 p.m. (CST), staff from the Leidel Sanction Center conducted count
and discovered Marquis Juwan Erskin was not in the facility. Marquis Juwan Erskin had been residing at the
Leidel Sanction Center since April 16, 2019 when he reported as ordered.

6. On June 18, 2019 at approximately 8:12 p.m. (CST) Marquis Juwan Erskin was declared an escaped federal
prisoner by Juan F. Herrera, Residential Reentry Manager with the United States Bureau of Prisons. Marquis
Juwan Erskin escaped was from the custody and the confinement of an institution where the prisoner is
confined by the direction of the Attorney General, and were such custody and confinement is pursuant to a
judgment of conviction or other process issued under the laws of the United States. The whereabouts of inmate
Marquis Juwan Erskin, at that time, was unknown.

7. On June 27, 2019 at approximately 7:00 p.m. (CST), Marquis Juwan Erskin was arrested by the Houston
Police Department in vehicle that was taken during an armed carjacking. Marquis Juwan Erskin was charged
with Unauthorized Use of a Motor and booked into the Harris County jail.

8. Based on the ongoing investigation, I believe that Marquis Juwan Erskin has escaped from the Leidel
Sanction Center, Houston TX in violation of Title 18, United States Code, Section 751(a).
 

 

Case 4:19-cr-00566 Document1 Filed on 07/03/19 in TXSD Page 3 of 3

I, Jason Gullingsrud, Deputy United States Marshal, United States Marshals Service, being duly sworn
according to law, deposes and says that the facts stated in the foregoing affidavit are true and correct to the best

of my knowledge, information, and belief. LA

J veer Gullingsrud
J vers United States Marshal

A
Sworn to before me and subscribed in my presence this_J__ Day of July, 2019, and I find probable
cause exists.

 

——

sss npharkage /
United States saga udge

 
